Lewis, Justice
(concurring).
I construe the opinion of the Chief Justice to hojd that the complaint states a cause of action for severe emotional distress resulting in physical or bodily injury, recklessly, wilfully and wantonly caused by the alleged extreme and outrageous conduct of the agent of defendant in using, un*98der the circumstances, vile, profane and abusive language towards plaintiff. So construing the complaint, I concur.
For a discussion of questions concerning the right to recover for damages resulting frqm emotional distress, with or without physical injury, see: Prosser on Torts, Section 11; Restatement of Torts (2d), Section 46(1) ; and annotations in 15 A. L. R. (2d) 108 and 64 A. L. R. (2d) 100. Since the complaint here alleges a physical injury resulting from emotional distress, we need not decide whether, without such allegation, a cause of action would be stated.
Bussey and Brailsford, JJ., concur.